Citation Nr: 1002224	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder 
characterized as acne vulgaris including as secondary to 
herbicide exposure.

2.  Entitlement to service connection for cirrhosis of the 
liver.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cirrhosis of the liver from use of prescribed medications for 
skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran's claims were remanded by the Board in June 2008.  
Since that time the Veteran perfected his appeal with regard 
to his skin disorder claim.  Accordingly, the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder is 
currently in appellate status before the Board.

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for cirrhosis of the liver from use of prescribed 
medications for skin disability, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1994 rating decision denied service 
connection for a chronic skin disorder, including as due to 
herbicide exposure, on the basis that there was no medical 
evidence of a skin disorder during the Veteran's service and 
that the Veteran did not have a skin disorder that could be 
related to exposure to herbicides.

2.  Evidence received since the May 1994 rating decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim for a skin disorder 
characterized as acne vulgaris, including as secondary to 
herbicide exposure.

3.  The Veteran's skin disorder first developed after 
discharge from service and has not been attributed to 
exposure to chemicals in service, or to any other incidence 
of service.

4.  The Veteran has no service-connected disabilities; he 
developed cirrhosis of the liver many years after discharge 
from service, and his cirrhosis of the liver is unrelated to 
his service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a skin disorder characterized as acne 
vulgaris, including as secondary to herbicide exposure has 
been received, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for establishing service connection for a 
skin disorder characterized as acne vulgaris, including as 
secondary to herbicide exposure have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  The criteria for establishing service connection for 
cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service 
connection for a skin disorder has been reopened, the Board 
need not discuss whether the notice requirements of the VCAA, 
as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
have been met.

In October 2004, January 2005, and April 2005, prior to the 
rating decision on appeal, the RO sent letters to the Veteran 
which advised him of the VCAA, including the types of 
evidence and/or information necessary to substantiate his 
claims and the relative duties upon himself and VA in 
developing the claims.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  While it does not appear that the Veteran was 
sent a letter that advised him of the bases for assigning 
disability ratings or effective dates, since the Board has 
decided not to grant service connection for any claim, remand 
for such notice is not required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of the claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The Board finds that 
all necessary development of evidence has been completed.  
The Veteran's service treatment records, private medical 
records and all available VA medical records have been 
obtained.  Attempts to obtain VA medical records dated from 
January 1982 to January 1987 were unsuccessful.  The RO 
informed the Veteran of the unavailability of such records by 
letter dated in February 2008.  In an August 1991 statement 
the Veteran reported that the private medical records from 
his treatment for a skin condition in the early 1980's were 
unavailable.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
In August 2009 the Veteran requested a 60 day extension to 
submit additional evidence.  The Board granted the requested 
extension, but the Veteran did not submit any additional 
evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Claim

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision by the agency of original jurisdiction is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record prior to the May 1994 final rating 
decision provided no evidence of the Veteran having a skin 
disability prior to 1980.  The newly submitted evidence 
includes a January 2005 lay statement from a friend of the 
Veteran's family.  The affiant indicated that the Veteran had 
a skin problem when he returned from service in Vietnam.  She 
noted that the Veteran's skin was never again clear or 
smooth.  This provides some evidence of the Veteran having a 
skin disability immediately after discharge from service, 
which raises a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that this newly 
submitted evidence is material to the Veteran's claim.  
Because new and material evidence has been received, service 
connection for a skin disorder characterized as acne 
vulgaris, including as secondary to herbicide exposure, is 
reopened.  

III.  Merits of Skin Disability Claim

Service connection will be granted if it is shown that the 
Veteran experiences a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Although the Veteran asserts that his skin disorder is due to 
exposure to herbicides during service, as a layperson he is 
not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The law and regulations stipulate certain diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The following diseases are deemed associated 
with herbicide exposure, under VA law:  chloracne or other 
acneform diseases consistent with chloracne, diabetes 
mellitus (Type 2), Hodgkin's disease, chronic lymphatic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See id.  In this case the Veteran has not 
asserted, and the records do not indicate, that he ever 
experienced chloracne.  The Veteran's VA treatment records 
dated from February 1987 show treatment for acne vulgaris, 
acne rosacea, and pruritus, which are not disabilities for 
which presumptive service connection are provided.  
Consequently, the Veteran is not entitled to service 
connection for a skin disorder secondary to herbicide 
exposure on a presumptive basis.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the Veteran is not 
precluded from establishing service connection for his 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case the Veteran's service treatment records do not 
reveal that the Veteran ever experienced a skin disorder 
during service.  When examined for discharge from service in 
August 1967, the Veteran noted on his Report of Medical 
History that he had not ever had a skin disease.  

VA medical records do show treatment for acne vulgaris, 
particularly between March 1987 and August 1991.  In January, 
February and March 2005, the Veteran received VA treatment 
for a skin disorder which was described as pruritus of 
unknown etiology.

Although the January 2005 lay statement indicates that the 
Veteran had some sort of skin problem immediately following 
service, this statement does not provide any information as 
to what sort of skin problem the Veteran might have had at 
that time.  Furthermore, the Board finds the actual 
statements of the Veteran to be more probative.  Not only did 
he deny skin disease when examined for discharge from 
service, but in a September 1991 statement the Veteran 
reported that he began receiving private treatment for a skin 
disorder in 1980 or 1981.  Furthermore, on VA examination in 
October 1991 the Veteran emphatically stated that he did not 
break out with skin problems on his face until 1981, and that 
he had had no problems with his skin until then.  

The most probative evidence of record indicates that the 
Veteran did not develop a skin disorder until more than 12 
years after service and none of the medical evidence has 
related the Veteran's post service skin disorder to exposure 
to herbicides during service or to any other incidence of 
service.  

Because there is no medical evidence in support of the 
Veteran's claim and because the most probative evidence 
indicates that no current skin disability is related to 
service, the Board finds that the preponderance of the 
evidence is against his claim and that service connection for 
a skin disorder characterized as acne vulgaris, including as 
secondary to herbicide exposure, is not warranted.

IV.  Service Connection for Cirrhosis

The Veteran asserts that he is entitled to service connection 
for cirrhosis of the liver as secondary to his tetracycline 
medication which he took for treatment of his skin disorder.  
Disability which is proximately due to or the result of a 
service-connected disease shall be service connected.  
38 C.F.R. § 3.310.  In this case the Veteran does not have 
service connection in effect for any disability.  As noted 
above, the Veteran is not entitled to service connection for 
a skin disorder.  Consequently, regardless of whether or not 
tetracycline usage has some connection to the Veteran's 
cirrhosis he is not entitled to service connection for 
cirrhosis of the liver on a secondary basis under 38 C.F.R. 
§ 3.310.

The Board has also considered whether the Veteran is entitled 
to service connection on a direct or presumptive basis.  In 
this case, cirrhosis of the liver was not shown during 
service or for many years after discharge from service.  
Because cirrhosis of the liver was not shown within a year of 
discharge from service, the Veteran is not entitled to 
service connection on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  

VA medical records dated from January 1990 indicate cirrhosis 
of the liver and attribute the cirrhosis to the Veteran's 
alcohol abuse.  None of the evidence of record has provided a 
nexus between the Veteran's current cirrhosis of the liver 
and any incident of service.  The Veteran is therefore not 
entitled to service connection for cirrhosis of the liver on 
a direct basis.  38 C.F.R. § 3.303.

Because the Veteran does not have service connection in 
effect for any disability, because the Veteran first 
developed cirrhosis many years after discharge from service, 
and because the evidence indicates that the Veteran's 
cirrhosis of the liver is unrelated to service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim and that service connection for cirrhosis of 
the liver is not warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for a skin disorder characterized as acne 
vulgaris, including as secondary to herbicide exposure, is 
reopened.

Service connection for a skin disorder characterized as acne 
vulgaris, including as secondary to herbicide exposure, is 
denied.

Service connection for cirrhosis of the liver is denied.


REMAND

In June 2008, the Board remanded the Veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
cirrhosis of the liver.  The Board specified in the June 2008 
remand that the Veteran should be provided a VA medical 
examination with regards to his § 1151 claim.  In December 
2008 a VA physician reviewed the Veteran's medical records 
and provided an opinion, but this opinion was not based on an 
examination of the Veteran.  The December 2008 VA opinion 
recites an August 26, 2004 VA report, but does not include an 
actual examination of the Veteran.  When the Veteran received 
an April 2009 supplemental statement of the case, which 
referred to a December 2008 VA examination, the Veteran 
immediately wrote to the RO and stated that he had not been 
provided a VA examination in December 2008.

The June 2008 Board remand specified that a medical opinion 
be provided in conjunction with a VA medical examination of 
the Veteran.  Because no VA medical examination was provided 
this case must be remanded for the specified examination and 
opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records dated from august 2005 to present 
and associate them with the Veteran's 
claims files. 

2.  When the above action has been 
accomplished, schedule the Veteran for a 
VA medical examination.  The examiner 
should be provided the Veteran's claims 
files for review in conjunction with the 
examination.  After examining the Veteran 
and reviewing the Veteran's medical 
history the examiner is asked to determine 
whether it is at least as likely as not 
(i.e. a 50 percent chance or greater) that 
the Veteran's taking of VA prescribed 
tetracycline either caused or aggravated 
his liver disability.  If, and only if, 
the examiner does determine that it is at 
least as likely as not that the 
tetracycline use did cause or aggravate 
the liver disability, the examiner should 
further provide an opinion as to 
(1) whether there was carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in prescribing tetracycline 
at any time during the course of the 
Veteran's treatment and (2) whether the 
liver damage from the tetracycline was an 
event that was reasonably foreseeable.  
The examiner should provide a rationale 
for all opinions given.  

3.  If the benefit sought on appeal is not 
granted, both the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


